              Case 3:19-cv-03512-WHO Document 69-1 Filed 09/30/20 Page 1 of 5




                     Chief Privacy Officer
                    Privacy Office Overview
                                   Revised June 2017




   UNREDACTED VERSION OF                                                  EXHIBIT D
   DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   NTG_00085188-REP
                        Case 3:19-cv-03512-WHO Document 69-1 Filed 09/30/20 Page 2 of 5



                                                  Table of Contents
      I.            Privacy Office Resources ............................................................ 4
            A Organization Chart                                                                                  4
            B.      Fiscal Years 2015-2018 Strategic Plan                                                         5
            C.      Privacy Office Staff Advisory Council Charter                                                 5
            D.      Major Federal Privacy Laws                                                                    6
            E.      Chief Privacy Officer's Statutory Authorities                                                7
            F.      Chief FOIA Officer's Statutory Authorities                                                  10
      II.           Leadership Biographies ............................................................. 12
            A       Jonathan R. Cantor, Deputy Chief Privacy Officer                                             12
            B.      James V.M.L. Holzer, Deputy Chief FOIA Officer                                               13
            C.      Jordan Gottfried, Chief of Staff                                                             14
            D.      Nicole Barksdale-Perry, Senior Director, FOIA Operations and Management                     14
            E.      Lindsay L. Vogel, Senior Director, Privacy Compliance (Acting)                              15
            F.      Christa D. Jones, Senior Director, Privacy Policy and Oversight (P&O)                       15
            G.      Lara Ballard, Senior Director, Information Sharing, Safeguarding, and Security (IS 3 )      16
            H.      Alexander Wood, Privacy's Attorney-Advisor                                                  16
            I.      Grace I. Cheng, Privacy's Attorney-Advisor                                                  17
     III.           Privacy Office Teams and Functions ............................................. 18
            A Freedom of Information Act (FOIA) Team                                                            18
               1.
               FOIA Compliance and Oversight                                                                    18
              11.
               Disclosure and Oversight                                                                         19
             m.FOIA Policy Development and Training                                                             19
             1v.
               FOIA Appeals and Litigation                                                                      20
              v.
               Government Accountability Office (GAO) and DHS Office of the Inspector
               General (OIG) FOIA Engagements                                                                   22
          v1.  External Advocacy                                                                                24
         v11.  Mandated Reporting                                                                               25
        vm.    Backlog                                                                                          25
          1x.  FOIA Processing Technology                                                                       26
           x.  Enhanced Technology                                                                              28
          x1.  Alien A-file Access                                                                              28
        B. Privacy Administrative Coordination Team (PACT)                                                      29
            1. Budget, Resources & Planning                                                                     29
           11. Human Capital Management                                                                         30
          m.   Resilience                                                                                       30
          1v.  Task Coordination and Official Response                                                          30




                                                       [ PAGE \* MERGEFORMAT]




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                    NTG_00085189-REP
                    Case 3:19-cv-03512-WHO Document 69-1 Filed 09/30/20 Page 3 of 5




        C. Privacy Policy and Oversight Team (P&O)                                                     30
            1. DHS Privacy Policy                                                                      31
           11. Privacy Training                                                                        31
          m.   Data Framework                                                                          31
          IV.  Cybersecurity                                                                           32
           V.  External Advocacy                                                                       32
          Vl.  Mandated Reporting                                                                      33
         Vil.  Privacy Complaint Handling                                                              33
        vm.    Privacy Compliance Reviews                                                              34
          lX.  Privacy Incidents                                                                       35
           x.  Privacy Investigations                                                                  35
        D. Privacy Compliance Team                                                                     36
            1. The Privacy Compliance Process                                                          36
           11. Privacy Compliance Documents                                                            37
        E. Privacy Security, Safeguarding, and Information Sharing (IS 3 )                             39
            1. Biometric Information Sharing                                                           39
           11. Data Access Review Council (DARC)                                                       42
          m.   GAO Recommendations for the Computer Matching Program (CMA)                             43
          1v.  Intelligence Review                                                                     44
           v.  International Information Sharing                                                       46
          v1.  National Strategy to Combat the Travel and Attempted Entry of SIAs                      47
         v11.  Privacy Oversight of CBP and TSA Automated Targeting Rules                              47
        v111.  Tensions with Europe Over Privacy Issues                                                48
     IV.        Cross-cutting Issues .................................................................. 50
           A    2017 E.U. Evaluation of Passenger Name Record (PNR) Agreement                          50
           B.   Privacy and Civil Liberties Oversight Board (PCLOB)                                    51
           C.   Unmanned Aircraft Systems (UAS)                                                        52
           D.   Social Media                                                                           53
           E.   Privacy Coverage for the Management Directive                                          54
           F.   Data Privacy and Integrity Advisory Committee (DPIAC)                                  54
           G.   Disclosure of Privacy Act-Protected Information                                        55
           H.   Federal Privacy Council                                                                56




                                                  [ PAGE \* MERGEFORMAT]




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                          NTG_00085190-REP
                Case 3:19-cv-03512-WHO Document 69-1 Filed 09/30/20 Page 4 of 5




        Sandra Debnam, Associate Director of Administrative Services
        Component FOIA Officers

        :c     Erdrnnccd Tcchno!

        The Privacy Office uses online opportunities to educate the public about the FOIA process.

        The FOIA Team redesigned its public-facing website with an eye toward usability. The new site
        features a simplified menu and graphic links to rich content. Detailed information explains how
        to submit a FOIA request and to where to direct it, while a link off the index page enables
        requesters to check the status of submitted requests. The heart of the site is the FOIA Library,
        which the Privacy Office reorganized and expanded to help users more easily find the
        information they seek. The FOIA Library arranges documents by type, gives prominence to
        recent releases, and features regularly updated material.

        The Privacy Office, with the help of the DHS CIO, developed an "eFOIA app" to help
        modernize the FOIA processes and improve the customer experience. This is the first FOIA
        mobile app in the entire Federal Government. Using their mobile devices, requesters can now
        submit requests and check the status of existing requests anyplace, anytime. Key features of the
        eFOIA app will allow users to: I) Submit a FOIA request to any DHS Component; 2) Check the
        status ofFOIA requests; 3) Access all of the content on the FOIA website, including the FOIA
        Library; and
        4) Receive updates, changes to events-such as stakeholder meetings/conference calls held by the
        Department, and recently published documents.

        DHS posted approximately 15,772 pages to the library; released more than 19 million pages of
        records in Fiscal Year 2017; 66,000 pages through the appeal process; and nearly 96,000 pages
        through litigation in Fiscal Year 2017.

        FOIA POCs and Other Key Players
        Nicole Barksdale-Perry, Senior Director for FOIA Operations and Management
        Harry Fulwiler, FOIA Analyst (Contractor)
        Boris Polianski, FOIAXpress System Admin (Contractor)



        In 8 U.S.C. § 1229(a), Congress mandated that aliens in removal proceedings "shall have access
        to the alien's visa or other entry document, if any, and any other records and documents, not
        considered by the Attorney General to be confidential, pertaining to the alien's admission or
        presence in the United States." To effectuate the requirements of 8 U.S.C. § 1229(a), DHS relies
        almost entirely on the FOIA process. At present, absent judicial intervention, the FOIA process
        is the only avenue through which aliens in removal proceedings can request and receive access to
        their Alien Files ("A-file"). A-files contain a variety of documents that are essential to establish
        citizenship, prove lawful status, and provide effective representation in immigration proceedings.
        Without access to the A-file, aliens, either represented or prose, cannot competently challenge
        the Government's assertions.


                                         [ PAGE \* MERGEFORMAT]




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                          NTG_00085215-REP
                Case 3:19-cv-03512-WHO Document 69-1 Filed 09/30/20 Page 5 of 5




        The current FOIA process raises several concerns:

           1. There are consistent and systematic delays with FOIA processing, which adversely
              impacts aliens, delays immigration proceedings, and potentially extends detention;
           2. The FOIA process provides only a limited benefit, out of proportion to the required
              resource and time expenditures;
           3. Numerous courts have held that the current FOIA process prejudices litigants and does
              not comply with statutory requirements, thus exposing DHS and USCIS to further legal
              liability; and
           4. Prose litigants who lack the expertise to file a FOIA request are routinely unable to
              obtain copies of their A-file or do not receive it in a timely fashion to adequately
              represent themselves. This increases the likelihood that DHS will improperly remove
              individuals who do not fall under any of the Department's enforcement priorities.

        FOIA POCs and Other Key Players
        James Holzer, Deputy Chief FOIA Officer
        Nicole Barksdale-Perry, Senior Director for FOIA Operations and Management
        Grace Cheng, Attorney Advisor, FOIA
        Component FOIA Officers




        The PACT team manages the budget and provides oversight for office resources, such as
        supplies, travel, and other expenditures. In addition, PACT works closely with various offices
        reporting to the Under Secretary for Management to ensure long-term facilities, security, and
        information technology needs are anticipated and that current needs are met.

        The Privacy Office budget is part of a larger headquarters appropriation line, known as the
        Office of the Secretary and Executive Management (OSEM). With regard to this budget, the
        Chief of Staff exercises overall management control for funds allocated to the Privacy Office and
        certifies the availability of funds for routine expenditures, such as travel, training, and the
        purchase of office supplies. In addition, the team develops estimates and the business case to
        support budgetary requests in collaboration with the Office of the Chief Financial Officer. The
        PACT team ensures compliance with property accountability and financial operations audit
        requirements.

        PRIV POCs and Other Players
        Jordan Gottfried, Chief of Staff
        Sandra (Sandy) Taylor, Director of Administration
        Sandra Debnam, Associate Director of Administrative Services




                                        [ PAGE \* MERGEFORMAT]




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                       NTG_00085216-REP
